Citation Nr: 1610634	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  09-04 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for diabetes mellitus (diabetes), to include as due to in-service herbicide exposure.

2. Entitlement to service connection for erectile dysfunction (ED), to include as secondary to diabetes.

3. Entitlement to service connection for a heart disability (ischemic heart disease), to include as due to in-service herbicide exposure and/or as secondary to diabetes.

4. Entitlement to service connection for hypertension, to include as secondary to diabetes.

5. Entitlement to service connection for an eye disability (diabetic retinopathy and glaucoma), to include as secondary to diabetes.

6. Entitlement to service connection for peripheral neuropathy in all four extremities, to include as due to in-service herbicide exposure and/or as secondary to diabetes.

7. Entitlement to service connection for a urinary disorder, to include as secondary to diabetes.

8. Entitlement to service connection for an acquired psychiatric disorder (posttraumatic stress disorder (PTSD), depression, anxiety, dysthymic disorder, and panic attacks), to include as secondary to a heart disability.

9. Entitlement to service connection for a bilateral hearing loss disability.

10. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1969 to April 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In December 2012, the Board remanded the issues on appeal for a Board hearing.  The Veteran testified before the undersigned at a March 2013 video-conference hearing.  At the hearing, the undersigned agreed to hold the record open for 60 days to allow the Veteran to submit additional evidence.  A transcript of the hearing is of record.

In June 2013, the Board remanded the issues on appeal for further development, to include obtaining outstanding service personnel and treatment records and providing the Veteran with a VA examination.

The issue of entitlement to service connection for a urinary disorder is addressed in the REMAND section of this decision and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran did not serve in the Republic of Vietnam (RVN) during the Vietnam War and was not exposed to herbicides while he was stationed in Okinawa, Japan.

2. The Veteran's diabetes does not relate to in-service herbicide exposure or to any other in-service event or disease.

3. The Veteran's ED was caused by nonservice-connected diabetes and does not relate to service.

4. The Veteran's heart disability was caused by nonservice-connected diabetes and does not relate to service to include in-service herbicide exposure.

5. The Veteran's hypertension was caused by nonservice-connected diabetes and does not relate to service.

6. The Veteran's eye disability was caused by nonservice-connected diabetes and does not relate to service.

7. The Veteran's peripheral neuropathy was caused by nonservice-connected diabetes and does not relate to service to include in-service herbicide exposure.

8. The Veteran's acquired psychiatric disorder does not relate to service or to a service-connected disability.

9. The Veteran's bilateral hearing loss disability does not relate to in-service noise exposure.

10. The Veteran's tinnitus does not relate to in-service noise exposure.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for diabetes, to include as due to in-service herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2. The criteria for entitlement to service connection for ED, to include as secondary to diabetes, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

3. The criteria for entitlement to service connection for a heart disability, to include as due to in-service herbicide exposure and/or as secondary to diabetes, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

4. The criteria for entitlement to service connection for hypertension, to include as secondary to diabetes, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

5. The criteria for entitlement to service connection for an eye disability, to include as secondary to diabetes, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

6. The criteria for entitlement to service connection for peripheral neuropathy, to include as due to in-service herbicide exposure and/or as secondary to diabetes, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

7. The criteria for service connection for an acquired psychiatric disorder (PTSD, depression, anxiety, dysthymic disorder, and panic attacks), to include as secondary to a heart disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

8. The criteria for entitlement to service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

9. The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

A. Duties to Notify and Assist

The Veteran was notified of the elements of service connection and of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims.  See July 2007 and July 2013 Correspondence.  The duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, private medical records (PMRs), and VA medical records (VAMRs) as well as records from the Social Security Administration (SSA).  In addition, as discussed in point B below, the RO conducted an extensive search to identify all of the Veteran's service personnel and treatment records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2005).  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations, which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The February 2008 VA audiological examination report with July 2014 supplemental opinion is sufficient to decide the Veteran's hearing loss and tinnitus claims.  The examiner reviewed the electronic claims file, performed an in-person examination, and described the etiology of the Veteran's bilateral hearing loss and tinnitus in sufficient detail to enable the Board to make a fully informed decision.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").

The Veteran has not been afforded VA examinations for the remaining issues on appeal.  As noted above, VA's duty to assist under the VCAA requires that a VA examination or opinion be provided when there is at least an indication that a current disability may be related to service.  See McLendon, 20 Vet. App. at 83.  While competent evidence is not required for this purpose, a potential relationship must still be apparent from the face of the record.  Compare Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (a claimant's 'conclusory generalized statement that his service illness caused his present medical problems' was not sufficient to warrant a VA examination), with McLendon, 20 Vet. App. at 83 ('[T]he development of arthritis in a person's knees and the fact that that person had been a paratrooper with numerous jumps 'indicates' that his disability 'may be associated' with his service') (internal citation omitted).   The Veteran has been diagnosed as having diabetes; ED; ischemic heart disease; hypertension; glaucoma and diabetic retinopathy; peripheral neuropathy of the upper and lower extremities; and an acquired psychiatric disorder, to include PTSD, depression, anxiety, dysthymic disorder, and panic disorder.  See April 2006 PMRs; February, May, and July 2007 PMRs; August and November 2008 VAMRs; March and July 2014 VAMRs.  However, the evidence of record does not indicate that any of these disabilities manifested in service, relate to an in-service event, injury, or disease, or are due to a service-connected disability.

Specifically, the Veteran did not serve in the RVN during the Vietnam War, was not exposed to herbicides at any time during service, and was not treated for diabetes, ED, heart problems, hypertension, diabetic retinopathy, peripheral neuropathy, or an acquired psychiatric disorder in service.  There is no competent evidence of record relating any of the claimed disabilities to an incident in service and/or any of the diabetes-related disabilities to a service-connected disability.  See 38 C.F.R. § 3.159(c)(4)(C) (2015).  The U.S. Federal Circuit has held that a bare assertion by a claimant of such a relationship does not necessarily suffice in this regard.  See Waters, 601 F.3d at 1278-79.  Accordingly, VA examinations and/or opinions are not warranted, as the McLendon elements are not satisfied. See McLendon, 20 Vet. App. at 83.

VA has satisfied its duties to notify and assist.  Therefore, the Board may proceed with appellate review.

B. Compliance with the Board's Remand Directives

In December 2012, the Board remanded the Veteran's appeal for a Board hearing.  The Veteran testified before the undersigned at a video-conference hearing in March 2013.  See March 2013 Hearing Transcript.

In June 2013, the Board remanded this appeal for additional development, to include scheduling a VA examination.  See June 2013 Board Decision.  Pursuant to the Board's remand directives, the RO: provided the Veteran with VCAA notice regarding the evidence necessary to substantiate his claim of service connection for an acquired psychiatric disorder; requested that the Veteran provide the names and addresses of all the health care providers who had treated his claimed disabilities (to include the health care providers named in the remand directives); obtained a copy  of the Veteran's complete military personnel records and verified that these records do not show service in the RVN; obtained verification from Compensation Service that herbicides were not used on U.S. military bases on Okinawa, Japan; associated updated VA medical records with the claims file; provided a VA audiological examination with an opinion; and readjudicated the claims on appeal.  See July 2013 VCAA Correspondence; August  2014 Supplemental Statement of the Case (SSOC).

Thus, the Board finds substantial compliance with the remand directives.  The RO's failure to provide the Veteran with VA Form 21-8940 was in error; however, complete compliance with Board remand directives is not required under Dyment v. West, 13 Vet. App. 141, 147 (1999) and the error did not compromise the Veteran's ability to participate fully in the adjudication of the claims on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).


C. Compliance with Hearing Officer's Duties

As noted above, the Veteran testified at a hearing before the undersigned in March 2013.  The hearing officer must fully explain the issues on appeal and suggest the submission of evidence that the claimant may have overlooked and that would be of advantage to the claimant's position.  38 C.F.R. § 3.103(c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The hearing officer must explicitly identify and fully explain the claims still outstanding and any issues relevant and material to substantiating these claims.  Bryant, 23 Vet. App. at 496.  The hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claims when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.

At the hearing, the Veteran had an opportunity to provide testimony in support of his claims, facilitated by questioning from the undersigned. The undersigned elicited testimony from the Veteran regarding the etiology and impact of the disabilities on appeal.  The Board undertook additional development after the hearing was conducted, including obtaining additional VA records and arranging for a VA examination.  See id. at 498-99 (finding that any deficiencies in discharging the hearing officer's duties under § 3.103(c)(2) were rendered harmless by otherwise developing the record).  Given this development, in addition to the Veteran's testimony at the hearing and the evidence in the claims file, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error concerning the hearing officer's duties under § 3.103(c)(2).  See id. at 498 (holding that the rule of prejudicial error applies to compliance with the hearing officer's duties under § 3.103(c)(2)); see also Shinseki v. Sanders, 556 U.S. 396, 407.



Merits of the Claims

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2015).

Entitlement to service connection may be established on a direct basis with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).).  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be established on a presumptive basis for the chronic diseases listed in 38 C.F.R. § 3.309(a).  The presumption for chronic diseases relaxes the evidentiary requirements for establishing entitlement to service connection.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases," and only applies to the chronic diseases set forth in § 3.309(a)).  Specifically, § 3.303(b) provides that when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden.  Walker, 708 F.3d at 1338; C.F.R. § 3.303(b).  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Id. (observing that a claim for a chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology").

The Veteran has been diagnosed as having diabetes, ischemic heart disease, hypertension, and bilateral sensorineural hearing loss/tinnitus.  November 2001 and February 2005 PMRs; February 2008 VA Audiological Examination.  Because diabetes, cardiovascular-renal disease (to include hypertension), and organic diseases of the nervous system (to include sensorineural hearing loss) are defined as chronic in section 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply and the claims may be established with evidence of chronicity in service or a continuity of symptomatology after service.  See Walker, 708 F.3d at 1338-1339. 

Where a claimant served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

The evidentiary requirements for establishing entitlement to service connection for a disease associated with exposure to certain herbicide agents are also more relaxed.  38 C.F.R. § 3.309(e).  When exposure to herbicide agents is established during active service, a disease associated with herbicide exposure that manifested at any date, however remote, after service is entitled to service connection, unless the disease is clearly attributable to causes unrelated to service ("intercurrent causes").  See 38 C.F.R. § 3.307(d).  Veterans who served in the Republic of Vietnam (RVN) between January 9, 1962 and May 7, 1975 are presumed to have been exposed to herbicide agents during service.  38 C.F.R. § 3.307(a)(6).  

A service member who sets foot on the Vietnamese landmass-no matter how briefly-during the Vietnam Era is considered to have had "service in Vietnam" and is entitled to presumptive service connection due to alleged herbicide exposure.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a); Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008) (holding that the herbicide presumption applies to service members who were present at some point on the landmass or inland waters of RVN); VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era veteran whose only contact with RVN was flying high-altitude missions in Vietnamese airspace).  "Service in Vietnam" is not presumed based on receipt of a Vietnam Service Medal.  Haas, 525 F.3d at 1196.

Because the Veteran has been diagnosed as having diabetes, peripheral neuropathy, and ischemic heart disease, and VA associates these disabilities with herbicide exposure, the presumption for diseases associated with herbicides applies.  38 C.F.R. § 3.309(e).

Further entitlement to service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).  The United States Court of Appeals for Veterans Claims (Court) has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To establish service connection on a secondary basis, the evidence must show that (1) a current disability exists and (2) the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a).


Diabetes and Diabetes-Related Disabilities

The Veteran asserts that his diabetes and diabetes-related disabilities (ED, a ischemic heart disease, hypertension, retinopathy, and peripheral neuropathy) were caused by in-service herbicide exposure.  See March 2013 Hearing Transcript.  He argues that his diabetes was directly caused by in-service herbicide exposure and that his diabetes-related disabilities relate to service on a secondary basis.  Specifically, he argues that: 1) his active duty service in the RVN during the Vietnam War establishes in-service herbicide exposure on a presumptive basis; and 2) he was exposed to herbicides while serving in Okinawa, Japan.  The Veteran's claims are denied.

The Veteran identifies as a "Vietnam Veteran" and states that he served in the RVN during the Vietnam War.  March 2004 VAMRs; January 2007 Statement in Support of Claim.  In June 2007, he reported that he was "[i]nvolved in convoys, patrols, [and] combat" while serving in Vietnam as part of the First Logistic Command/First Special Forces Group.  June 2007 Statement in Support of Claim.  According to the Veteran, he served in Phan Rang, Cam Ranh Bay, and Nha Trang between 1970 and 1971 and his duties included "loading agent orange on helicopters."  The Veteran also stated that he was involved in building radar sites on small islands in the South China Sea and that he "had to go to RVN to get supplies and sometimes we would get nabbed for patrol missions."  Id; see also February 2008 VA Audiological Examination (reporting noise exposure during an 18-month deployment in Vietnam); May 2008 Notice of Disagreement (reporting that the Veteran participated in classified missions in the RVN); July 2008 VAMRs (reporting performing two tours in the RVN with the First Special Forces Group); February 2012 Correspondence (stating that the Veteran "went on TDY 5 to 6 times for a week or so at a time" while he was stationed in Okinawa); November 2012 Statement (contending that the Veteran participated in combat operations in Vietnam during his time in service).

In March 2013, the Veteran submitted extracts from the Vietnam Veterans of America (VVA) guide on service connection for herbicide-related disabilities.  The extracts cover such topics as: presumptive service connection for herbicide-related disabilities; filing a claim of entitlement to service connection for illnesses due to herbicide exposure in the RVN; the benefits available to Vietnam Veterans with herbicide-related illnesses; and birth defects associated with Agent Orange exposure.

In the same month (March 2013), the Veteran testified that he served in the RVN during the Vietnam War.  He explained that he was based in Okinawa and had temporary duties with the First Logistical Command building radar installations in connection with guided missile operations in Cam Ranh Bay.  The Veteran also testified that herbicides were used and stored in Okinawa and that he was exposed to Agent Orange while he was stationed in Japan.

The evidence of record does not show that the Veteran served in the RVN at any point during his two and a half years of active duty service (September 1969 to April 1972).  The Veteran's Form DD 214 does not list any combat medals or awards, or document service in the RVN.  The Veteran's military personnel records show that his foreign service was limited to the overseas command in Okinawa, Japan, between February 1970 and August 1971 and that on August 11, 1971 the Veteran was en route to the United States.  Military personnel records also show that the Veteran served with the Second Logistic Command between May 1970 and August 1970-not the First Logistic Command-and that he remained on Okinawa Island.  April 1971 STRs; June 2014 Personnel Information Exchange System (PIES) Request.

The Veteran states that his wartime records "were supposedly lost."  June 2007 Statement in Support of Claim.  However, his service personnel records and STRs appear to be complete.  The STRs include the Veteran's September 1969 enlistment examination as well as his November 1971 separation examination and report of medical history.  The Veteran's military personnel records document his service at various U.S. military bases-Okinawa (Japan), Fort Hood (Texas), St. Louis (Missouri)-throughout his two and a half years of active duty service in the U.S. Army and include his Form DD 214.  Thus, the service records associated with the claims file appear to provide a comprehensive account of the Veteran's deployments during service; the fact that these records do not show any service in the RVN weighs against the Veteran's statements to the contrary.

Moreover, the RO has made numerous attempts to locate outstanding service records; these attempts did not result in any evidence that suggests the Veteran served in Vietnam.  See July 2007 Request for Information (reporting that there is "no evidence in this veteran's file to substantiate any service in the Republic of Vietnam"); March 2008 Correspondence from Joint Services Records Research Center (JSRRC) (finding no evidence of the Veteran's service in the RVN, to include combat decoration or award, or reported combat-related injury or disease); June 2012 Request for Information (finding no exposure to herbicides in service); August 2013 Correspondence (confirming that the NPRC found no evidence of the Veteran's service in the RVN); June 2014 Personnel Information Exchange System (PIES) Request (finding no evidence of the Veteran's service in the RVN); July 2014 Report of General Information (stating that VA has searched "for all possible records [to include pay stubs] that would verify the Veteran TDY to Vietnam"); July 2014 VA Memorandum (Formal Finding) (stating that a "[d]ocument search failed to confirm the Veteran's service in . . . Vietnam . . . [based on] Morning Report search, complete service personnel file and correspondence from Comp Service and DOD finding of AO in Japan."); July 2014 Correspondence (reporting that the NPRC found no evidence of the Veteran being assigned temporary duty in the RVN); July 2014 Formal Finding (determining that there was not enough evidence to corroborate the Veteran's exposure to herbicides during service); July 2014 Correspondence from Defense Finance and Accounting Service (DFAS) (reporting that the Veteran's pay records cannot confirm his Vietnam service (only receipt of hazard pay) and that temporary duty documents are destroyed 6 years and 3 months after a veteran's discharge).

The RO has requested that the Veteran submit evidence documenting his service in the RVN.  February 2012 and May 2012 Correspondence.  However, the Veteran did not provide the requested evidence and has indicated that he does not have any service records that would show service in the RVN.  August 2014 Correspondence (stating that the Veteran has no additional information to submit in support of his claim).

Thus, the evidence of record fails to establish that the Veteran served in the RVN.  The Veteran's military personnel records show that he served in the Second Logistic Command and do not document any service in the RVN while the Veteran was stationed in Okinawa.  The Veteran has not submitted evidence to corroborate his statements regarding his service in the RVN and the articles he submitted in March 2013 provide general information about service connection for herbicide-related diseases and do not speak to the Veteran's particular circumstances while on active duty.  The presumption of herbicide exposure for veterans who set foot on the Vietnam landmass does not apply.

The evidence of record also does not support the Veteran's assertions that he was exposed to herbicides while stationed in Okinawa.  In March 2013, the Veteran testified that Agent Orange was stored on Okinawa and that the "entire island of Okinawa was used as a depot for the Vietnam, missions and trucks, everything."  In the same month (March 2013), he submitted a Web article entitled US Military Defoliants on Okinawa: Agent Orange, which cites reports by U.S. veterans and Japanese nationals of the "transportation, storage, spraying and burial" of herbicide agents on U.S. military bases on Okinawa.

In July 2013, Compensation Service found no evidence of herbicide use on Okinawa.  Compensation Service explained that tactical herbicides were used in the RVN and Korean DMZ, but not for "routine base maintenance activities such as range management, brush clearing, and weed killing."  These activities "were accomplished with commercial herbicides on all military bases worldwide" and "[c]ommercial herbicides do not fall under the regulations governing tactical herbicides."  July 2013 Correspondence.  Compensation Service concluded that "the DoD list does not show any use, testing, or storage of tactical herbicides at Okinawa, Japan."  Id.

The claims file also includes a January 2013 report on herbicide use on U.S. military bases in Okinawa.  The report is entitled Investigations into Allegations of Herbicide Orange on Okinawa, Japan and found: "[A]fter an extensive search of all known and available records, there were no documents found that validated the allegations that Herbicide Orange was  . . . shipped to or through, unloaded, used or buried on Okinawa."  The independent report was commissioned by the Office of the Deputy Under Secretary of Defense and produced by A.L. Young Consulting.  The authors of the report reviewed allegations by U.S. veterans who had served on Okinawa and conducted "extensive search for historical records in the various United States National Archives, the historical collection on Agent Orange at the National Agricultural Library, Military Service Archives, and the Armed Forces Pest Management Board's Literature Retrieval System . . . [as well as] The Naval History and Heritage Command, The United States Army Public Health Command, and the records maintained by the military units of the United States Forces Japan."

Thus, the evidence of record also fails to establish that the Veteran was exposed to herbicides while he serviced on Okinawa Island.  The article submitted by the Veteran in March 2013 is speculative: it intimates that the U.S. Military used herbicides on Okinawa Island, but does not provide scientific evidence to support this position.  In addition, the article does not address the particular circumstances of the Veteran's service on Okinawa.  In contrast, the findings made by Compensation Service and the authors of the January 2013 report are specific and based on an extensive review of military and other evidence, to include allegations made by U.S. veterans of herbicide use on Okinawa.  The specific findings made by Compensation Service and by the authors of the January 2013 report outweigh the Veteran's assertions that he handled herbicides while he was stationed on Okinawa and, subsequently, that this exposure to herbicides resulted in his diabetes and diabetes-related disabilities.

In summary, the probative evidence of record does not support the Veteran's assertions of in-service herbicide exposure.  The Veteran did not set foot in the RVN and so is not presumed to have been exposed to herbicides during service.  He was also not exposed to herbicides at any other time during service, to include when he was stationed in Okinawa, Japan.

The fact that the Veteran's diabetes is not entitled to service connection under the presumption for herbicide-related diseases, does not preclude service connection for the Veteran's diabetes on a direct basis or under the presumption for chronic diseases.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).

The Veteran has a current diagnosis of diabetes; however, the medical and lay evidence does not establish a continuity of symptomatology that links his diabetes to service or indicates that his diabetes otherwise relates to service.  The STRs do not show reports of or treatment for diabetes in service and the Veteran's November 1971 separation examination does not suggest that the Veteran had diabetes upon exiting military service.  See also November 1971 Report of Medical History (giving no indication of diabetes at service separation).  Post-service medical evidence shows that the Veteran's diabetes manifested in the 1990s and the Veteran testified that he was not diagnosed as having diabetes until 1991-almost twenty years after service.  August 2007 PMRs (noting that the Veteran's diabetes and hypertension manifested in 1991); March 2014 VAMRs (noting a past medical history significant for diabetes since the 1990s); March 2013 Hearing Transcript; see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that, in assessing whether a claimed disorder was incurred in active service, a proper consideration for the trier of fact is the amount of time that has elapsed since military service).  Thus, the evidence of record clearly shows that the Veteran's diabetes manifested many years after service and does not relate to an in-service incident or disease.

The Veteran's diagnosed ED, heart problems, hypertension, diabetic retinopathy, and peripheral neuropathy are also not entitled to service connection.  See October 2001 VAMRs (diagnosing ED); November 2001 PMRs (diagnosing acute myocardial infarction and hypertension); February 2005 PMRs (noting that the Veteran had a heart attack in October 2001 and underwent quadruple bypass surgery in February 2005); May 2007 PMRs (diagnosing cataracts/glaucoma); March 2014 VAMRs (noting a past medical history significant for glaucoma, hypertension, and coronary artery disease); June 2015 VAMRs (diagnosing diabetic retinopathy).  As noted above, the probative evidence of record does not support the Veteran's assertions of in-service herbicide exposure and he is not entitled to service connection under the presumption for herbicide-related diseases (i.e., ischemic heart disease, peripheral neuropathy).  Further, the STRs do not document treatment for any of the Veteran's diabetes-related disabilities at any time during service, to include at service separation.  See November 1971 Report of Medical Examination (finding that the Veteran's heart, nerves, vision, and upper/lower extremities were normal); November 1971 Report of Medical History (denying eye trouble and vision problems, pain or pressure in the chest, heart trouble, high/low blood pressure, or problems with the upper/lower extremities).

Moreover, the post-medical evidence attributes the Veteran's ED, heart disability, hypertension, eye disorder, and peripheral neuropathy to his diabetes, which did not manifest until almost two decades after service separation.  August 2007 PMRs; November 2008 VAMRs (attributing the Veteran's peripheral neuropathy to diabetes); March 2008 VAMRs (noting that the Veteran's ED manifested in the early 1990s); March 2014 VAMRs; see also January 2007 Claim and March 2013 Hearing Transcript (asserting that the Veteran's ED, heart disability, hypertension, eye disorder, and peripheral neuropathy of the upper and lower extremities were caused by his diabetes and did not manifest for several years after service).  Thus, the diabetes-related disabilities on appeal do not relate to any in-service incident or disease; they manifested many years after the Veteran's service separation in April 1972 and are due to a nonservice-connected disability (i.e., diabetes).  

The preponderance of the evidence is against the Veteran's claims.  The benefit-of-the-doubt rule does not apply and service connection for diabetes as well as for ED, a heart disability, hypertension, diabetic retinopathy, and peripheral neuropathy of the upper and lower extremities is denied.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55.  Concerning the claim for service connection for the claimed disabilities as secondary to diabetes, it is denied as a matter of law as service connection has not been established for diabetes.


Acquired Psychiatric Disorder

The Veteran asserts that his PTSD relates to combat experiences in the RVN.  See June 2007 Statement in Support of Claim; March 2013 Hearing Transcript.  The claim is denied.

Service connection for PTSD is established with evidence showing: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that a claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between the current PTSD symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2015); Moreau v. Brown, 9 Vet. App. 389 (1996).

In June 2007, the Veteran stated that his PTSD related to an incident in which a fellow service member and friend was "killed by a Viet Cong prostitute."  June 2007 Statement in Support of Claim.  In July 2008, the Veteran informed a VA psychiatrist that he performed two tours in Vietnam with the First Special Forces Group and that during combat operations "his best friend[, who] was in the hole with him" was shot and killed.  At the March 2013 hearing, he testified that he was in the RVN on several occasions between 1970 and1971 and that he was involved in firefights with the Viet Cong.  The Veteran testified that his combat experiences resulted in his current mental health problems, to include PTSD.  March 2013 Hearing Transcript.

VA treatment records document several reports by the Veteran of combat service in the RVN.  In May 2010, the Veteran reported specific combat-related traumatic experiences from his time in Vietnam-mutilating bodies, shooting an un-armed prisoner, shooting a child during a firefight with the Vietcong-and involvement in "top-secret mission and duties that are not specifically reflected in his military paperwork."  In the same month, the Veteran reported that he had a 17-month tour in Vietnam between 1970 and 1971 and that his service mostly involved "combat and combat support . . . taking out bombs . . . and haulin bodies."  The Veteran also reported he was wounded when a piece of metal embedded in his leg.  In October 2010, he reported that he had recently spent some time with former combat buddies.  October 2010 VAMRs.

Although the Veteran has a current diagnosis of PTSD and reports service in the RVN, the evidence of record does not include credible supporting evidence that his claimed in-service stressors actually occurred.  February 2007 PMRs; February 2012 VAMRs; March 2013 Hearing Transcript.  As has previously been discussed, the evidence of record shows that the Veteran was stationed in Okinawa between February 1970 and August 1971 as part of the Second Logistic Command and that he did not serve in the RVN at any time during military service, to include in a combat role.  Supra pp. 13-15.  In July 2014, the RO made a formal finding regarding the "lack of information required to corroborate stressors associated with a claim for service connection for Post Traumatic Stress Disorder."  The RO found that the Veteran was stationed at Fort Buckner, Okinawa with the Second Logistic Command and that his "complete unit of assignment during his service in Okinawa was the HQ SVCS Co, Spt Bde, 2nd Log Comd."  Thus, the evidence of record does not corroborate the Veteran's statements that he served in the RVN and engaged in combat during  the Vietnam War.

The Veteran has not responded to requests for evidence documenting his asserted combat service in the RVN even though he reports contact with former service members who served with him in the RVN.  October 2010 VAMRs; February 2012 and May 2012 Correspondence; August 2014 Correspondence (stating that the Veteran has no additional information to submit in support of his claim).

Moreover, the Veteran's statements regarding the nature of his service in the RVN as well as his combat-related stressors are somewhat contradictory.  In June 2007, the Veteran reported that his work in the South China Sea required that he "go to RVN to get supplies and sometimes we would get nabbed for patrol missions."  In July 2008, the Veteran reported performing two tours in the RVN and in February 2012 he reported going to the RVN "on TDY 5 to 6 times for a week or so at a time" while he was stationed in Okinawa.  July 2008 VAMRs; February 2012 Correspondence; see also March 2013 Hearing Transcript (testifying that the Veteran travelled to the RVN on temporary duty on several occasions beginning in 1970).  However, the Veteran has also reported that he was deployed in the RVN for an 18-month period.  February 2008 VA Audiological Examination Report; May 2010 VAMRs.  Thus, the Veteran's accounts of his involvement in combat operations in the RVN vary significantly as to the extent of this involvement.

Similarly, although the Veteran has consistently stated that he served in combat in Vietnam, he identifies multiple and diverse stressors for his PTSD.  The Veteran has reported stressors as varied as:  a friend being killed by a Vietcong operative; a "best friend" being shot and killed during combat; mutilating bodies; shooting an un-armed prisoner; and shooting a child during a firefight.  June 2007 Statement in Support of Claim; July 2008 and May 2010 VAMRs; March 2013 Hearing Transcript.  Although not determinative, the lack of consistency in the Veteran's reports of in-service stressors undermines the claim that the Veteran's current PTSD relates to specific in-service experiences.

The Veteran's claim of entitlement to service connection for PTSD does not satisfy the criteria established by 38 C.F.R. § 3.304(f).  His statements regarding combat in the RVN are not consistent with service personnel records that show that the Veteran remained on Okinawa during his active duty service and the claims file does not contain other credible supporting evidence that the Veteran's reported in-service stressors occurred.  Without credible evidence of an in-service stressor, the Veteran's claim of entitlement to service-connection for PTSD must be denied.

The Veteran's STRs and post-service medical records also do not suggest that his acquired psychiatric disorders other than PTSD relate to service.  See April 2006 PMRs (diagnosing anxiety reaction and depression); February 2007 PMRs (diagnosing major depressive disorder and treating suicidal ideation); May and July 2007 PMRs (diagnosing depression and dysthymic disorder); August 2008 VAMRs; November 2008 VAMRs; March 2014 VAMRs (noting a past medical history significant for PTSD, personality disorder, depression, obsessive-compulsive disorder, and schizophrenia).  The Veteran was not treated for mental health problems during service and his separation examination found no psychiatric problems prior to the Veteran exiting the military in April 1972.  November 1971 Report of Medical Examination.  The Veteran denied any mental health problems at service separation, to include depression, excessive worry, and nervous trouble of any sort.  November 1971 Report of Medical History; see also Post-service medical records indicate that the Veteran's depression and anxiety manifest in 2001-almost thirty years after service separation.  July & August 2007 PMRs (stating that the Veteran "started having anxiety when his heart attack first came" and "started having problems with depression 'several years ago'"); see also Maxson, 230 F.3d at 1333.

In summary, the record does not contain credible supporting evidence that the claimed in-service stressors occurred, that the Veteran was treated for mental health problems in service, or that a causal nexus exists between the Veteran's acquired psychiatric disorder and service.  See 38 C.F.R. § 3.304(f) (2015).  In addition, because the Veteran's heart disability is not service connected, any mental health problems that relate to this disability-which manifested in the same year that the Veteran had a heart attack (2001)-are not entitled to service connection on a secondary basis.  See 38 C.F.R. § 3.10.

The preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder, anxiety disorder, dysthymic disorder, and panic disorder is denied.  38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  Concerning the claim for service connection for a psychiatric disorder as secondary to a heart disorder, this claim is denied as a matter of law as service connection has not been established for any heart disorder.


Bilateral Hearing Loss and Tinnitus

The Veteran asserts that his hearing problems-bilateral hearing loss and tinnitus-resulted from in-service noise exposure, to include noise exposure resulting from combat duties in the RVN.  March 2013 Hearing Transcript.  The claims are denied.

Impaired hearing constitutes a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dBs) or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dBs or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that the threshold for normal hearing is from 0 to 20 dB, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be considered a disability eligible for service connection.  Id. at 159.

The Veteran's pure tone thresholds establish that he has a current bilateral hearing loss disability.  See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 159.  The February 2008 VA audiological examination report shows that the Veteran's pure tone thresholds were at 40 dB at 4000 Hz in the right ear and at 3000 and 4000 Hz in the left ear.  See also December 2012 VAMRs.  The examiner diagnosed the Veteran has having moderately-severe, high frequency bilateral sensorineural hearing as well as bilateral tinnitus.

The evidence of record also establishes that the Veteran had in-service noise exposure.  Military personnel records show that the Veteran served as a heavy equipment (crawler tractor and bulldozer) operator during service.  Form DD 214.  At the March 2013 hearing, the Veteran testified that he drove a five-ton truck for most of the time he was in service and was exposed to engine and construction noise on a regular basis.  March 2013 Hearing Transcript.

In-service noise exposure is established based exclusively on the Veteran's military occupation as a heavy equipment operator.  The Veteran has stated that his current hearing problems relate to in-service noise exposure during the Vietnam War.  See June 2007 Statement in Support of Claim (reporting that the Veteran was exposed to noise from helicopters, heavy equipment, and weapons fire while on active duty in the RVN); February 2008 VA Examination Report (stating that the Veteran was exposed to small arms fire, heavy truck and equipment noise, explosions, and other combat noise while he served in Vietnam); March 2013 Hearing Transcript (testifying that the Veteran was exposed to noise from weapons discharge and grenades during combat operations in the RVN).  However, because the Veteran's military personnel records do not show that he served in the RVN during the Vietnam War his statements regarding noise exposure during combat operations lack probative value.

The Veteran's STRs do not indicate any hearing problems in service.  The Veteran's November 1971 report of medical examination found no hearing loss or hearing problems in service: pure tone thresholds were zero and whisper test results were normal (15/15), bilaterally.  In his report of medical history, the Veteran denied having ear trouble or hearing loss at service separation.  November 1971 Report of Medical History.

Post-service medical records indicate that the Veteran was not diagnosed as having hearing problems for many years after service.  The Veteran reported hearing loss/ringing in the years in November 2011, but private medical records from 2002 indicate that his hearing was normal.  November 2001 and April 2002 PMRs.  VA records from March 2007 note that the Veteran's hearing was intact bilaterally to finger rustle.  See also February 2007 VAMRs (documenting no use of hearing aids).  VA records from May 2007 note "some hearing problems but . . . no diagnosis," but VA records from September 2008 not a diagnosis of hearing loss in both ears.  In March 2013, the Veteran received hearing aids for both ears.  March 2013 VAMRs.

The lay evidence also shows that the Veteran's hearing problems manifested several years after service separation.  In February 2012, the Veteran complained of worsening hearing bilaterally for the past several months.  February 2012 VAMRs.  He reported that he was diagnosed as having high frequency hearing loss three years prior and that he has experienced constant ringing in his ears for the last four years.  The Veteran also reported occupational and recreational noise exposure, to include working in a steel plant and as a tow truck driver, listening to loud music in his youth, and shooting guns without hearing protection.  At the March 2013 hearing, the Veteran testified that he did not have hearing problems, to include ringing in the ears, in service and that his hearing problems began in the late 1980s/early 1990s and gradually became worse.  Thus, the Veteran denies hearing problems in service as well as a continuity of symptomatology linking his current bilateral hearing loss and tinnitus to in-service noise exposure.

In July 2014, the same VA audiologist who conducted the February 2008 VA examination opined that the Veteran's current hearing problems were less likely than not incurred in or caused by in-service noise exposure.  See also February 2008 VA Audiological Examination Report (finding that the Veteran's hearing was normal at induction and separation, that the Veteran reported that his tinnitus occurred 10 years prior and not during military service, and that the Veteran has significant occupational and recreational noise exposure that contributed to his bilateral hearing loss and tinnitus).  The examiner noted that the Veteran was exposed to noise as a bulldozer operator for a two year period while he was on active duty.  She also noted that he did not seek treatment for hearing problems until 2002 and that there are "several . . . contributing factors to hearing loss and tinnitus [other than in-service noise exposure] . . . including occupational and recreational noise exposure and medications known to be consistent with tinnitus."  The examiner found "many years of occupational noise exposure" after service separation: the Veteran worked at a steel plant for 18 years and as a tow truck driver for 22 years and has significant recreational noise exposure due to "a long history of target shooting . .  . with no hearing protection worn."  The examiner observed that the Veteran reported that his tinnitus manifested around 1998 and that he began taking medications at this time that are known to cause tinnitus.  The examiner found that the Veteran has subsequently been prescribed "several other medications known to be consistent with tinnitus."  Based on this review of the evidence, the examiner found that the Veteran's bilateral hearing loss and tinnitus resulted from occupational and recreational noise exposure and from prescription medications and not from in-service noise exposure.

The Veteran's November 1971 separation examination and report of medical history constitute probative evidence that the Veteran did not experience hearing problems during service.  The medical examination was performed to ascertain the Veteran's state of physical health and are equivalent to statements of diagnosis and/or treatment.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that recourse to the Federal Rules of Evidence may be appropriate to assist in the articulation of the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (observing that statements made to physicians for purposes of diagnosis and/or treatment are often exempted from the general prohibition of hearsay because the declarant has a strong motive to tell the truth in order to receive proper medical care).  Similarly, the November 1971 report of medical history constitutes a complete assessment of the Veteran's medical problems at separation from service.  See AZ v. Shinseki, 731 F. 3d 1303, 1315 (Fed. Cir. 2013) (finding that the absence of an entry in a record may be considered evidence that a fact did not occur if the fact would have been recorded if present).  Thus, the Veteran's examination and medical history reports weigh against finding a continuity of symptomatology between the Veteran's in-service noise exposure and his bilateral hearing loss and tinnitus.

In combination, the February 2008 VA medical examination report and July 2014 addendum opinion, constitute highly probative evidence that weighs against entitlement to service connection for a bilateral hearing loss disability and tinnitus.  The examination was conducted by a VA audiologist who reviewed the Veteran's pertinent medical history, performed audiological tests, and provided a clear rationale for her opinion that the Veteran's current hearing problems do not relate to service.  The examiner's opinion is consistent with the STRs, which show no hearing problems on service separation, and with post-service medical records that show no hearing problems until 2001.  See November 2001 PMRs.  The examiner's opinion is also consistent with the Veteran's own reports that his hearing problems did not manifest any earlier than the late 1980s.  Thus, the VA examiner's medical opinion, which was rendered by a medical professional and supported by objective medical findings, weighs heavily against entitlement to service connection for bilateral hearing loss and/or tinnitus.

Further, although the Veteran is competent to report that he experiences ringing in the ears and has problems hearing, he is not competent to opine as to whether his current hearing problems relate to service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that the claimant was competent to testify as to factual matters such as experiencing pain in his right hip).  Whether the Veteran's bilateral hearing loss disability/tinnitus was caused or aggravated by his active duty service is a medically complex determination that cannot be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, & n4 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Since the Veteran lacks medical training and experience, his assertions that his current hearing problems were caused by in-service noise exposure do not constitute competent evidence.  See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994).

The fact that three decades elapsed between service separation, in April 1972, and treatment for hearing problems, in 2002, further weighs against a relationship to service.  See Maxson, 230 F.3d at 1333.  Moreover, the Veteran received treatment for hearing problem after many years of significant occupational noise exposure as a steel plant worker and tow truck driver.

In summary, the fact that the STRs do not indicate any hearing loss or problems in service and that post-service medical records do not show treatment for hearing problems for 30 years after service and after significant occupational noise exposure, weighs against finding that the Veteran's current bilateral hearing loss and/or tinnitus were caused or aggravated by service.

The preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and service connection for a bilateral hearing disability and tinnitus is denied.  38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for diabetes, to include as due to in-service herbicide exposure, is denied.

Service connection for ED, to include as secondary to diabetes, is denied.

Service connection for a heart disability, to include as due to in-service herbicide exposure and/or as secondary to diabetes, is denied.

Service connection for hypertension, to include as secondary to diabetes, is denied.

Service connection for an eye disorder, to include as secondary to diabetes, is denied.

Service connection for peripheral neuropathy, to include as due to in-service herbicide exposure and/or as secondary to diabetes, is denied.

Service connection for an acquired psychiatric disorder, to include as secondary to a heart disability, is denied.

Service connection for a bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.




REMAND

The Veteran's claim of entitlement to service connection for a urinary disorder is remanded to ensure compliance with the Board's June 2013 remand directives and that VA provide the Veteran with an adequate VA examination.  Stegall v. West, 11 Vet. App. 268 (1998), D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (requiring substantial compliance with Board remand directives); see also Barr, 21 Vet. App. at 312 (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

In June 2013, the Board remanded the claim of entitlement to service connection for a urinary disorder for a new VA examination "to determine the etiology of any urinary condition present since February 2007."  The Board directed the VA examiner to "consider the in-service complaints of burning on urination, with diagnoses of acute urethritis due to gonococcus, as well as the in-service treatment for perididymitis."  The Board also directed the VA examiner to provide "a complete rationale for all opinions expressed."

The August 2014 VA examiner failed to follow the Board's directives and the examination report is inadequate to decide the claim.  The examiner diagnosed the Veteran as having overactive bladder related to diabetes, but failed to provide an adequate opinion as to the etiology of the disability.  The examiner found that the Veteran did not have a history of chronic epididymitis without addressing the Veteran's in-service treatment for this condition or any other of the Veteran's documented, in-service urinary problems.  See e.g., September 1970 STRs (diagnosing urethritis due to gonococcus).  Consequently, remand is necessary to obtain a new medical opinion, with supporting rationale, as to whether the Veteran's overactive bladder disability relates to service.

The case is REMANDED for the following actions:



1.  Obtain any outstanding VA treatment records dated from August 2014 onward and associate them with the claims file.

2.  Thereafter, return the claims file to the VA examiner who performed the August 2014 examination for an addendum opinion regarding the etiology of the Veteran's diagnosed overactive bladder disability.  If the examiner is not available, a different VA examiner may render the opinion.  The entire claims file, to include a copy of this REMAND, must be made available to the VA examiner, who must note its review.

a. The VA examiner must opine as to whether it is at least as likely as not (50% or greater probability) that the Veteran's overactive bladder disability had its clinical onset during active service or is related to any incident of service.  

b. The examiner must provide a complete rationale for his/her opinion.  He/she must address the Veteran's 1) in-service complaints of burning on urination with a diagnosis of acute urethritis due to gonococcus, and 2) in-service treatment for epididymitis, and reconcile his/her opinion with these in-service medical findings.  If the opinion rendered is negative, the examiner must explain why the Veteran's in-service urinary problems do not relate to his current overactive bladder disability.

c. If the examiner is not able to provide an opinion without resorting to speculation, he/she must state the reasons why such an opinion cannot be rendered.  The examiner should address whether a definitive opinion cannot be provided because required information is missing (in which case the examiner should specify what information is missing) or because current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  The examiner should be as specific as possible.

3. Then, review the examination report to ensure that it adequately responds to the above directives, including providing an adequate explanation in support of the stated opinion.  If the report is deficient in this regard, return the case to the VA examiner for further review and discussion.

4. After the above development and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


